NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois  60604

                               Argued April 22, 2008
                             Decided September 8, 2008

                                        Before

                       KENNETH F. RIPPLE, Circuit Judge       

                       TERENCE T. EVANS, Circuit Judge          

                       ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐2206

SHAWN W. GAYLOR,                              Appeal from the United States District 
    Plaintiff‐Appellant,                      Court for the Southern District of 
                                              Indiana, Indianapolis Division.
      v.
                                              No. 06 C 194
MICHAEL J. ASTRUE,
Commissioner,                                 David F. Hamilton,
    Defendant‐Appellee.                       Chief Judge.



                                      O R D E R

       Shawn Gaylor injured his back in 1996 and has since undergone four surgical
procedures and has been treated for depression and anxiety.  He stopped working in
January 2001, claiming that he was in too much pain to continue.  Numerous doctors
have treated Gaylor and have reviewed his medical records.  Some of them conclude
that he is unable to work, while others say that he can perform limited work.  In
denying Gaylor’s claim for Social Security disability benefits, the ALJ found that
No. 07‐2206                                                                                     2

Gaylor’s back injury was not severe enough to qualify for coverage and that Gaylor’s
account of his pain was exaggerated and not credible.  The ALJ also found that Gaylor’s
mental impairments were severe but did not foreclose all avenues of employment.  The
Appeals Council affirmed, and the district court upheld the decision of the ALJ. 
Because the ALJ’s credibility determination and functional capacity determination were
not supported by substantial evidence, however, we reverse and remand.

                                  I.  BACKGROUND

      A.      Gaylor’s claim of disability based on his back injuries

        Gaylor, currently age 38, first experienced back problems in 1996 when he felt a
sharp “pop” in his lower back while working for Chrysler.  Orthopedic surgeon Dr.
Michael Coscia has been treating Gaylor since 1998.  Early on Dr. Coscia diagnosed
dehydration and degeneration in Gaylor’s spine as well as herniation and an annular
tear.  He noted that by 1999 Gaylor had already undergone two epidural steroid
injections with no pain relief.  Dr. Coscia referred Gaylor to Dr. John McLimore to
manage Gaylor’s pain.  Dr. McLimore prescribed some pain medications when surgical
procedures failed to relieve Gaylor’s symptoms, but he also attempted to wean Gaylor
off of the medication, noting that he was at risk of dependency.    

       Gaylor also saw Dr. Chakropani Gupta in 1999 for a lumbar discogram, which
confirmed that Gaylor had significant disk degeneration with a total disruption of the
nucleus and “multiple, concentric annular tears, and [an] anterior and a posterior
annular tear” causing severe lower back pain and right buttock and leg pain.  In late
1999, Dr. Gupta also performed an invasive procedure called intradiscal electrothermal
therapy, which resulted in about a 50% improvement in Gaylor’s pain.  But this relief
lasted only for about three months, when his pain became significantly worse.  This
concluded Dr. Gupta’s treatment of Gaylor.  

       In early 2000, Dr. Coscia performed several surgical procedures on Gaylor “[d]ue
to positive MRI scan findings and [a] failure of extensive nonoperative surgical
therapy.”  Specifically, Dr. Coscia performed a hemilaminotomy, foramintomy,
diskectomy, and a canal and nerve root decompression procedure.  But after a month,
Gaylor noted continued pain, and in mid‐2001 Gaylor was again reporting severe pain. 
Dr. Coscia attempted dietary supplements to restore Gaylor’s damaged cartilage but
noted that the final alternative would be a spinal fusion.  Also in 2001 Gaylor’s family
physician at the time, Dr. Phillip Whitfield, confirmed the danger of pain medication
addiction identified by Dr. McLimore but noted that no other options were available to
help Gaylor cope.  Gaylor testified that he cooperated with the doctors’ attempt to wean
No. 07‐2206                                                                                     3

him from pain medication, but that the attempt was unsuccessful because the resultant
pain was too severe and he was totally incapacitated.   

       By the end of 2002, a “persistent severe” pain prompted Dr. Coscia to perform a
spinal fusion at two levels in Gaylor’s back.  Afterward, Gaylor experienced about two
weeks of relief but then returned to taking large quantities of pain medication and
reporting that his degree of pain was unchanged.  Despite these reports, Dr. Coscia
noted that the fusion had been a success and that there was no sign of any
complications.  He concluded that Gaylor was deconditioned to pain and needed to be
weaned from his medication.  

       Through 2003, Gaylor was still reporting “dramatic disabling” pain to Dr. Coscia,
but Dr. Coscia concluded that Gaylor did not suffer from a long‐term disability.  In
early 2003 Dr. McLimore opined that Gaylor seemed more comfortable than the degree
of pain he claimed to experience.       

        Dr. Eric Heathers, who had treated Gaylor as his family physician in 1999 and
2000 before Dr. Whitfield, began seeing him again in 2003.  Dr. Heathers confirmed
Gaylor’s injuries and that he experienced a limited range of motion, limited reflexes,
and limited strength.  By late 2003, Dr. Heathers reported that he had seen Gaylor
thirty‐six times since 1998 and that his symptoms had not improved despite surgery. 
Moreover, he found that Gaylor’s pain was consistent with the injuries identified in his
back.  He determined that Gaylor experienced persistent pain, spasms, loss of motion,
loss of strength, and loss of sensation, and that Gaylor’s condition required him to
change position more than once every two hours.  Contrary to Dr. Coscia, Dr. Heathers
determined that Gaylor’s symptoms would interfere with his ability to maintain reliable
attendance at work and that, at best, he could work three days a week with some
limitations.  

       Gaylor also saw Dr. Lynette Green‐Mack, who specializes in spine rehabilitation,
beginning in 2003.  She diagnosed him with chronic pain secondary to failed back, post
lumbar laminectomy syndrome, lumbar facet syndrome or lumbosacral spondylosis,
and sacroiliitis, and she prescribed medication for persistent pain.  As surgery and six
epidurals had failed to decrease Gaylor’s pain, she attempted nerve block and joint
block procedures as a possible solution and continued to attempt pain patches and
additional medication as well.  She found that Gaylor’s symptoms were consistent with
the medical evidence and that he would be prevented from maintaining reliable
attendance at work.  She also noted Gaylor’s need to change position more than once
every two hours.
No. 07‐2206                                                                                      4

       Also in 2003, Dr. Coscia referred Gaylor to Dr. Terry Trammel for a second
opinion on his continued back pain after fusion surgery.  Gaylor reported constant,
easily aggravated pain, with his leg pain exceeding his back pain, and that no treatment
had given him lasting relief.  Dr. Trammel diagnosed post‐fusion syndrome, but found
that Gaylor’s fusion was “solid” and opined that Gaylor was doing well and had
reached maximum medical improvement.  He determined that Gaylor was not
markedly disabled from his pain.  In his own records, however, Dr. Trammel noted that
he told Gaylor that even a successful fusion operation had less than a 50% chance of
alleviating his pain for a prolonged period.   

       Throughout, Gaylor was also referred to other physicians for additional pain
management.  He also briefly attended physical therapy that caused an increase in his
pain, and he testified that he discontinued treatment because the pain became
intolerable.

       In summary, Drs. Coscia and Trammel opined that Gaylor could work with
limitations, but Drs. Heathers and Green‐Mack opined that he could not work.  Dr.
McLimore did not make a conclusion one way or the other but was concerned about
Gaylor’s possible addiction to pain medication and questioned the severity of Gaylor’s
pain.

        Gaylor testified that he needs to lie down most of the day and that he experiences
uncontrollable pain once or twice a week that leaves him in bed from several hours a
day to days at a time.  He has a constant pain level of about 7 to 8 on a scale of 10 and
cares for his children only when they require little more than simple meal preparation
and supervision.  Otherwise, he occasionally does light housework, drives short
distances, shops for groceries, and visits family or attends church services.  He
described his daily activities as almost entirely dominated by resting and watching
television.  He claimed he can sit in reasonable comfort for only ten to twenty minutes
and can stand for only five to ten minutes and that his numerous surgeries have been
unsuccessful at relieving his pain. 

       The ALJ determined that Gaylor was not disabled because of his back injury. 
Though Gaylor’s injury was severe, the ALJ found that it did not meet the listings,
which are benchmarks for severity that create a presumption of disability when the
claimant’s condition equals or exceeds them.  After reviewing the medical evidence on
both sides, he sided with the opinions of Drs. Coscia and Trammel that Gaylor was not
in as much pain as he claimed to be and found that Gaylor was capable of light or
sedentary work.  He also found that Gaylor’s testimony about his pain was not entirely
credible.  The ALJ noted that Gaylor walks over a mile per day, fixes meals, goes to
No. 07‐2206                                                                                       5

restaurants and doctor’s appointments, and is the “primary” caregiver for his children,
whom he can lift despite his injuries.  He also noted that Gaylor’s fusion was successful,
he could rise from a squat, and his gait was normal.  But the ALJ’s decision that
Gaylor’s back pain was not disabling gave little attention to Gaylor’s claims of disability
based on his depression and anxiety.  So the Appeals Council remanded for additional
consideration of these mental elements.

       B.     Gaylor’s claim of disability based on his mental impairments

        As early as 1999, Gaylor’s doctors treating his back symptoms noted he suffered
from depression.  He was also treated by several specialists.  In 2000, psychologist W.
Shipley, a non‐examining doctor, noted that Gaylor suffered from non‐severe
depression, dysthymia, and panic attacks, resulting in slight limitations of daily
activities, social functioning, concentration, persistence, and pace.  

        Psychiatrist Carl Madsen treated Gaylor in 2000 and confirmed Gaylor’s long
history of depression accompanied by difficulty concentrating and unpredictable
sadness.  He diagnosed dysthymic disorder, panic attacks with agoraphobia, and major
depression.  He continued to identify concentration difficulties for Gaylor throughout
2000.  

        Psychiatrist David Kennedy began treating Gaylor and meeting with him on a
regular basis in 2002.  He also diagnosed anxiety, panic attacks, and depression, as well
as difficulty concentrating and feelings of worthlessness.  By 2004, Dr. Kennedy
concluded that Gaylor was unable to sustain full‐time employment because of his
severe depression and anxiety disorder.  He identified marked restrictions in daily
living, maintaining social functioning, communicating, and concentrating, among other
areas.  These symptoms, he concluded, would interfere with Gaylor’s ability to maintain
reliable attendance at work.  

        In 2004, psychologist Henry Martin evaluated Gaylor via one round of testing on
behalf of the Social Security Administration (“SSA”).  He confirmed the diagnoses of
anxiety, panic attacks, dysthymic disorder, isolation, and depression, and he noted that
Gaylor suffered from a mixed personality disorder with feelings of inadequacy, severe
psychosocial stressors, and failed back syndrome.  He concluded, however, that Gaylor
could work in an environment with limited social and public demands.  Dr. Kennedy
responded to this diagnosis in 2005 by letter, stating that Dr. Martin’s conclusions
significantly understated Gaylor’s impairments in work, family relations, judgment,
and mood.   
No. 07‐2206                                                                                       6

        Lastly, in 2005 psychologist Edward Czarnecki reviewed Dr. Martin’s findings as
well as Dr. Kennedy’s letter and found that Dr. Martin had underestimated the severity
of Gaylor’s depression.  He noted that Dr. Martin’s conclusions were not consistent with
his own observations, and that Dr. Martin’s test results necessitated a diagnosis of
“major” depressive disorder with a “very prominent” anxiety component and an
“unusually intense” and “very serious” component of social withdrawal, inhibition, and
isolation.  He determined that “Dr. Martin’s conclusion that the claimant would be able
to work in a setting with limited social and public demands is not supported by the
clinical findings or the diagnoses he himself indicates.”  Rather, he concluded that
Gaylor’s limited concentration and his inability to apply his cognitive skills to social
situations outside the familiar home environment corroborated Dr. Kennedy’s findings. 
He said Gaylor lacked the capacity to sustain even simple work activity and could not
behave in a socially acceptable or consistent manner.

       In his second decision, after the remand by the Appeals Council to consider
Gaylor’s mental impairments, the ALJ determined that Gaylor was not disabled on
account of those impairments.  Though the ALJ gave Gaylor “the benefit of the doubt”
and found that his impairments of anxiety and depression were severe, the ALJ found
that those impairments did not preclude employment.  In reaching this conclusion, the
ALJ relied on the opinion of Dr. Martin over Drs. Kennedy and Czarnecki, and he
pointed to Gaylor’s daily lifestyle: he often arrived at his doctors’ appointments with a
neat appearance and an intact memory, actively takes care of his two sons, drives, goes
grocery shopping, goes to church, is interested in summer vacations with his family and
upgrades for his computer, reads magazines, does housework, has friends, and worked
from 1998 until 2001 even though he was already having panic attacks.  He also found
that Gaylor has a capacity to improve with treatment.  Thus, the ALJ determined that
the evaluation of Gaylor’s treating psychiatrist, Dr. Kennedy, was inconsistent with the
consultative examiner and Gaylor’s daily functioning. 

       Finally, the ALJ reiterated his earlier conclusion from his first decision that
Gaylor could “lift and carry 20 lbs. occasionally and 10 lbs. frequently; sit, stand and
walk for six of eight, provided the work allows the individual to alternate into a sitting
or standing position at his or her option for periods of one to two minutes per hour . . .
and repetitive work with no more than superficial interaction with the general public,
co‐workers, or supervisors,” among other limitations.  

                                     II.  ANALYSIS

        We will uphold an ALJ’s decision that is supported by substantial evidence, that
is, evidence that a reasonable person would accept as adequate to support the
No. 07‐2206                                                                                           7

conclusion.  See Schmidt v. Astrue, 496 F.3d 833, 841‐42 (7th Cir. 2007); Murphy v. Astrue,
496 F.3d 630, 633 (7th Cir. 2007).  Here, the ALJ identified the proper standard for
disability and engaged in the correct five‐part test for analyzing disability claims.  See 42
U.S.C. § 423(d)(1)‐(2); 20 C.F.R. § 404.1520(a)(4); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d
345, 351‐52 (7th Cir. 2005).  But he failed in his responsibility to build a logical bridge
between the evidence and his conclusions—he may not disregard evidence in support
of disability without explaining why it is eclipsed by contrary evidence.  Murphy, 496
F.3d at 634‐35; see also Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008); Haynes v.
Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).  He further made an unsupported
determination that Gaylor was not credible, and he did not provide the logic or
evidence supporting his finding of Gaylor’s functional capacity.  When an ALJ’s
decision is not supported by substantial evidence, a remand for further proceedings is
the proper remedy (unless the record compels a decision for Gaylor, which it does not
plainly do).  Briscoe, 425 F.3d at 355.

       A.     The ALJ did not build a logical bridge to his conclusion that Gaylor’s
              back injuries are not disabling

        The substantial record in this case contains evidence that both supports and
opposes a finding of disability.  Essentially, Drs. Coscia and Trammel determined that
Gaylor was able to work; Drs. Heathers and Green‐Mack determined that he was not;
and Dr. McLimore opined that Gaylor was not in as much pain as he claimed to be.  As
a result, if the ALJ had made a reasoned choice between the disparate medical findings,
it would be beyond our review because of the deference afforded the ALJ’s decisions.  It
is the ALJ’s responsibility to weigh conflicting evidence and make a determination on
disability.  Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir. 2001); Clifford v. Apfel, 227
F.3d 863, 870 (7th Cir. 2000).  But here the ALJ did not break the tie fairly.  Cf. Schmidt,
496 F.3d at 842‐43 (claimant with back injury, leg pain, spinal fusion, and depression,
who had reached maximum medical improvement regarding her back, was found
ineligible by ALJ who properly discounted medical testimony in her favor based on the
testimony’s own inherent contradictions).

       The ALJ’s reasons for rejecting the medical opinions supporting disability are not
persuasive.  Pointing to the records of the doctors he ultimately credits, the ALJ
emphasized the success of Gaylor’s spinal fusion operation as evidence that he was not
disabled.  But he did not explain why the success of the operation meant that Gaylor’s
pain definitely would have ceased, especially when Dr. Trammel told Gaylor that, even
if successful, the operation had less than a 50% chance of alleviating his pain for a
prolonged period.  The ALJ went on to discredit Drs. Green‐Mack and Heathers
because Dr. Green‐Mack had not treated Gaylor before 2003 and Dr. Heathers had not
No. 07‐2206                                                                                        8

treated him between 2000 and 2003, though he saw Gaylor before and after.  The ALJ
did not explain why the time frame of treatment justifies a lack of confidence in these
doctors’ findings.  Their assessments are recent, and there is no suggestion that they
needed additional time to render a reliable diagnosis.  It is possible that Gaylor’s
condition worsened after some of the other doctors’ examinations and is more
accurately captured by these recent evaluations, a possibility not considered by the ALJ. 
See Clifford, 227 F.3d at 871.  

      The ALJ also addressed the possibility that Gaylor’s pain might be less severe
than he reported based on Drs. Coscia’s and McLimore’s assessments that he was in
danger of dependency on medication and was deconditioned to pain.  But Drs.
Heathers and Green‐Mack found that Gaylor’s described pain was consistent with the
medical evidence, and Gaylor’s own testimony went uncontradicted that even with
medication he is forced to lie down much or all of the day and can only stand for up to
ten minutes and sit for up to twenty minutes.

        The ALJ also stressed that Gaylor claimed to walk over a mile throughout each
day.  But walking was part of his prescribed therapy and was also necessary for daily
life; the ALJ could not hold it against Gaylor for attempting to follow doctors’
instructions to walk, especially when walking, according to Gaylor, still involved pain. 
See Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2006); Carradine v. Barnhart, 360 F.3d
751, 755 (7th Cir. 2004).  The ALJ emphasized that Gaylor could squat and walk on heels
and toes but never explained why these abilities make him fit for work.  Gaylor’s
doctors examined his capacity in this regard, and half of those that gave an opinion on
the matter found that these abilities did not support employability.  The ALJ also noted
that Gaylor’s condition began in 1998 but he worked until 2001 and reasoned that since
Gaylor’s pain supposedly remained unchanged, his ability to work then implies an
ability to work now.  But Gaylor claimed to have quit work when the pain became so
bad that he could not continue, and that pain was unabated by later medical
procedures.  Gaylor’s testimony that the surgeries, epidurals, and other procedures did
not reduce his increased pain contradicts the ALJ’s assumption that he now experiences
the same level of pain that he did between 1998 and 2001.

        The ALJ also looked to Gaylor’s daily activities as evidence of his ability to work. 
But it is a deficient analysis to assume that a claimant’s ability to care for personal needs
and the needs of his or her children is synonymous with an ability to be gainfully
employed.  See Gentle, 430 F.3d at 867 (remanding case in part because ALJ improperly
equated work in the labor market with household work, including childcare, performed
by claimant who suffered from spinal disk disease and was in pain and required aid
from others); Carradine, 360 F.3d at 755‐56 (ALJ improperly presumed that claimant
No. 07‐2206                                                                                        9

suffering back problems could work just because she could occasionally drive, shop,
and do housework); Clifford, 227 F.3d at 872.  Compare Schmidt, 496 F.3d at 843‐44 (ALJ
properly found claimant not credible because her daily activities were substantial, such
as attending college classes, and her disability was not corroborated by medical
evidence and was inconsistent with her refusal of pain management).  The ALJ failed to
say why Gaylor’s relatively meager activities disputed the evidence in favor of
disability.  See Clifford, 227 F.3d at 870.  Moreover, the ALJ did not support his
characterization of Gaylor as the “primary” caregiver for his children.  The hearing
testimony shows that Gaylor had a minimal, supervisory role when he was home with
his children and that he required help from family to care for them.  Rather than being
able to lift his children, as noted by the ALJ, Gaylor’s youngest child stayed in daycare
until he could walk because Gaylor could not lift the child. 

       The ALJ had a responsibility to confront the evidence in Gaylor’s favor and
explain why it is not persuasive.  Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)
(claimant with similar back difficulties explained a similar need to lie down and take
hot baths that was not confronted by the ALJ, warranting reversal).  He did not
adequately do so.

       B.     The ALJ did not build a logical bridge to his conclusion that Gaylor’s
              mental impairments are not disabling

        The ALJ committed an even more severe omission in his conclusion that Gaylor
is not disabled by his mental impairments.  Rather than failing to explain his choice
between competing medical conclusions as above, the ALJ discredited the manifest
weight of the evidence with only minimal explanation.  Dr. Kennedy was Gaylor’s
treating psychiatrist for several years, and he determined that Gaylor could not work. 
As a treating physician, his opinion is normally granted deference because of his close
knowledge of Gaylor’s condition, though this deference can dissipate depending upon
the circumstances of the case.  See Schmidt, 496 F.3d at 842; Hofslien v. Barnhart, 439 F.3d
375, 376‐77 (7th Cir. 2006).  He was contradicted by Dr. Martin, who ran a battery of
tests for the SSA.  But to the degree that there was a tie between the two opinions, it was
broken by Dr. Czarnecki, the consulting psychologist who agreed with Dr. Kennedy
and found the conclusions of Dr. Martin to be insupportable.  

        The weight of the evidence favored a finding of disability, and the ALJ was again
required to confront that evidence and explain why it was unpersuasive.  The ALJ
relied on Dr. Martin’s findings primarily because he judged that Gaylor’s daily
activities were not consistent with the other doctors’ assessments.  But Dr. Kennedy
evaluated Gaylor’s lifestyle in his almost monthly appointments, and Dr. Martin met
No. 07‐2206                                                                                       10

with Gaylor only once.  As addressed above, the elements of daily life and necessities
do not automatically equate with an ability to work.  It’s not that daily activities are
never relevant (if a claimant with a supposed bad back was hanging drywall as a side
business, or if a supposed depressed and socially adverse client was the head of her
child’s PTA and taught music lessons, the contradictions might be obvious); rather the
ALJ simply must show his work.  He must show why the activities contradict the claim. 
Here, the ALJ did not explain why activities such as visiting family, shopping, and
going to church contradict the conclusion of mental impairment by doctors examining
the same lifestyle. 

       C.     The ALJ’s failure to support his conclusions on the medical evidence
              undermines his credibility finding

        The ALJ’s failure to adequately confront and distinguish the evidence in favor of
disability from the evidence opposing that finding also infected his determination of
Gaylor’s credibility.  Though we review credibility findings deferentially, we have more
freedom to overturn a credibility finding based on objective and reviewable factors,
rather than subjective ones.  Clifford, 227 F.3d at 872.  The ALJ was required to explain
adequately the adverse credibility finding, see Ribaudo v. Barnhart, 458 F.3d 580, 584‐85
(7th Cir. 2006), and articulate why he did not believe Gaylor’s account of his pain and
its severity, Briscoe, 425 F.3d at 354; Golembiewski v. Barnhart, 322 F.3d 912, 915‐16 (7th
Cir. 2003).

        Here, the ALJ based his determination of Gaylor’s credibility on the
contradictions between Gaylor’s testimony and the medical evidence opposing a
finding of disability.  But without the foundational determination discussed above, that
the opinions of the doctors opposing disability are in fact more reliable than the
opinions of the doctors supporting disability, this comparison cannot stand.  It is only
after the ALJ gives proper treatment to the diverging opinions of the doctors that those
opinions can rightly be compared to Gaylor’s testimony.  The ALJ’s credibility
determination is “intertwined with the same gaps in the record and reasoning” that call
into question the ALJ’s treatment of Drs. Heathers and Green‐Mack and thus must be
reexamined in light of a properly reasoned treatment of the medical evidence.  See
Murphy, 496 F.3d at 635.

       Furthermore, the ALJ’s willingness to accept that Gaylor exaggerated his pain or
was addicted to his medication relied on only half the evidence and did not distinguish
the medical evidence corroborating his pain.  This is an especially important inquiry in
the assessment of credibility, given Gaylor’s testimony that his cooperation with
attempts to wean him off the medications left him with debilitating pain—essentially
No. 07‐2206                                                                                         11

that he had little option but to continue the medication.  This lack of options was echoed
by the opinion of Dr. Whitfield.  Once Gaylor produced evidence of his underlying
impairment, his testimony of the resultant pain could not be undermined just because
its cause is not medically certain.  See Carradine, 360 F.3d at 753‐54.  Gaylor had
undisputable back problems, attested to by many surgeries and medical records.  Just
because his spinal fusion was a successful surgery, the ALJ could not automatically
conclude that his testimony about his lasting pain was false.  The procedure may have
been executed perfectly and yet failed to relieve the pain.  It is unlikely Gaylor would
have endured so many surgeries and treatments for pain that did not exist, just to
increase the credibility of his social security claim.  See Vertigan v. Halter, 260 F.3d 1044,
1050 (9th Cir. 2001); Cox v. Apfel, 160 F.3d 1203, 1207 (8th Cir. 1998).  Moreover, the ALJ
again did not articulate why Gaylor’s testimony was contradicted by his daily activities. 
Because the record contained support for his claims, the ALJ had to show why his
activities hinder his claims when they might have been completed out of necessity and
in pain.  See Zurawski v. Halter, 245 F.3d 881, 887‐88 (7th Cir. 2001); Clifford, 227 F.3d at
871.  The ALJ based his credibility finding on errors in reasoning, rather than on
Gaylor’s demeanor, which we have more power to review and which in this case
warrants a remand.  See Carradine, 360 F.3d at 753‐54.  

       D.     The ALJ did not explain his functional limitations determination and
              did not consider Gaylor’s impairments in the aggregate

        The ALJ also erred in his assessment of Gaylor’s residual functional capacity.  He
hypothetically asked the vocational expert if a person who could stand and walk for six
hours out of an eight‐hour day, with a one to two minute break to change positions
every two hours, was an employable individual.  But he never explained why this
description applies to Gaylor.  The evidence at the hearings, with corroborating medical
opinions, was that Gaylor had to lie down for hours a day and sometimes days at a time
and that he could stand for up to ten minutes and sit for up to twenty minutes.  This
evidence seems plainly contrary to the ALJ’s hypothetical question of the vocational
expert, which included much longer periods of standing and walking and was the basis
of the functional limitations the ALJ ultimately imposed.  He did not build a logical
bridge detailing how he reached this conclusion.  When an ALJ fails to explain the basis
in the record for his proposed functional limitations and asks hypothetical questions of
vocational experts that are flawed and do not fully capture the claimant’s limitations,
then those errors undermine the entire analysis of what work a claimant can perform. 
Young v. Barnhart, 362 F.3d 995, 1002‐05 (7th Cir. 2004).  Such an omission, in itself, is
sufficient to warrant reversal.  See Briscoe, 425 F.3d at 352.
No. 07‐2206                                                                                        12

      Lastly, the ALJ was required to consider Gaylor’s back problems and mental
impairments together and evaluate their aggregate effect on his ability to work.  See
Golembiewski, 322 F.3d at 918; Clifford, 227 F.3d at 873.  His opinion lacks an evaluation
of whether Gaylor’s back pain is exacerbated by his depression, or the reverse, and
whether that might create a more severe limitation on Gaylor than the impairments
considered independently.

                                   III.  CONCLUSION

       Accordingly, we REVERSE and REMAND to the ALJ for further proceedings
consistent with this order.